     Case 2:16-cv-00783-ECM-SMD Document 278 Filed 10/15/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

TREVA THOMPSON, et al.,                         )
                                                )
         Plaintiffs,                            )
                                                )
         v.                                     ) CIVIL CASE NO. 2:16cv783-ECM
                                                )
JOHN H. MERRILL, et al.,                        )
                                                )
         Defendants.                            )

                                          ORDER

         This case is pending before the Court on motions for summary judgment and to

exclude certain evidence. Throughout the Defendants’ reply in support of their motion for

summary judgment, the Defendants have objected to various evidentiary submissions by

the Plaintiffs as hearsay or improperly disclosed expert testimony. The Defendants also

move for summary judgment on a categorical Eighth Amendment claim for the first time,

having misunderstood the nature of the Plaintiffs’ claim previously. Accordingly, it is

hereby

         ORDERED that the Plaintiffs have until October 22, 2020 to show cause why the

objections raised within the reply (doc. 274) ought not be sustained and to respond to the

Defendants’ arguments regarding their categorical Eighth Amendment claim.

         DONE this 15th day of October, 2020.


                                              /s/ Emily C. Marks
                                         EMILY C. MARKS
                                         CHIEF UNITED STATES DISTRICT JUDGE
Case 2:16-cv-00783-ECM-SMD Document 278 Filed 10/15/20 Page 2 of 2
